— Motion by Francis B. Mann, Jr., for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Mann was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 27, 1981. By decision and order on motion of this Court dated January 13, 2010, the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Mr. Mann based on a petition dated October 20, 2009, and the issues raised were referred to the Frank M. Headley, Jr., as Special Referee, to hear and report. By opinion and order dated April 26, 2011, this Court suspended Mr. Mann from the practice of law for a period of two years based on 10 charges of professional misconduct (see Matter of Mann, 84 AD3d 149 [2011]). By decision and order on motion of this Court dated May 31, 2013, Mr. Mann’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, Francis B. Mann, Jr., is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Francis B. Mann, Jr., to the roll of attorneys and counselors-at-law. Eng, RJ., Mastro, Rivera, Skelos and Balkin, JJ., concur.